DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-28, drawn to an mixed oxide conductor comprising an alkali metal a Group 2-16 metal and a metal-air battery thereof, classified in H01M 4/901; and,

II.	Claims 29-31, drawn to a method of preparing a mixed oxide conductor comprising an alkali metal a Group 2-16 metal, classified in C01D 1/02.

The inventions are independent or distinct, each from the other because Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the mixed oxide conductor composition of Group I can be produced by methods other than that claimed in Group II, such as by purification.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the Event Group I is Elected the Following Sets of Elections are further Required
This application contains claims directed to the following patentably distinct sets of species/sub-species:
Species Set I.A, within Formula 1, A1±xM2±yO4−δ:
Species I.A.1: wherein A is Li,
Species I.A.2: wherein A is Na,
Species I.A.3: wherein A is K,
Species I.A.4: wherein A is Rb,
Species I.A.5: wherein A is Cs, and 
Species I.A.6: wherein A is a combination of two or more of Li, Na, K, Rb, or Cs.

Species Set I.B, within Formula 1, A1±xM2±yO4−δ:
Species I.B.1: M is exactly one metal element of Groups 2-16 (with the proviso that M is neither Ti nor Mn), and
Species I.B.2: M is two or more metal elements of Groups 2-16 (with the proviso that M is neither Ti nor Mn), wherein if Species I.B.2 is elected, the following sub-species election is further required:
Sub-Species I.B.2.a: M′ and M″ have the same oxidation numbers as each other, and
Sub-Species I.B.2.a: M′ and M″ have different oxidation numbers from each other.

Species Set I.C, within Formula 1, A1±xM2±yO4−δ:
Species I.C.1: δ=0, and
Species I.C.1: 0<δ≤1.

The species/sub-species are independent or distinct because they each rely on different elements for patentability not required by the other, see e.g. supra. In addition, these species/sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply: the species/sub-species have acquired a separate status in the art in view of their different classification; the species/sub-species have acquired a separate status in the art due to their recognized divergent subject matter; the species/sub-species or groupings of patentably indistinct species/sub-species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Ms. Stewart on February 11, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723